DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bertel (U.S. 2016/0041661) in view of Schueller et al. (U.S. 2011/02444952). 
Regarding claims 1 and 6, Bertel discloses an information processing device, (“A processing system is configured and adapted to communicate with a computer”, par. 0020), comprising a user information storage unit that stores user information, (“computer data storage”, par. 0082), in which a user’s possessed points are set, (“player's accumulative statistics”, par. 0008), a game progression unit that permits game play by the consumption of the user’s possessed points, (“The total accumulated points that each fantasy team attains in each statistical category would be added together for the entire season in order to arrive at their total score”, par. 0009). 
(fig. 12a), wherein Schueller further discloses automatically restoring a user’s possessed points to a value between max and min value, when a restoration condition is satisfied independent of any restoration operation by the user, (“The Log In icon may be activatable to identify a player and to restore the player's customized player avatar along with any prior accumulated imGame points”, par. 0040). 
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to combine the teachings of Schueller into the art disclosed by Bertel in order to develop new games and attractions to maintain current player interest and to develop new player interest, as disclosed by Schueller, (par. 0008). 
Regarding claims 2 - 5, as stated above, Bertel is silent on the issue of restoring a user’s points, however this limitation is disclosed by Schueller, as cited above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/E.M.T/Examiner, Art Unit 3715         
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715